Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                   No. 04-15-00216-CR

                                  Marcus A. COOPER,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR10168
                         Honorable Steve Hilbig, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 4, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice